In an action, inter alia, to recover damages for personal *644injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated January 23, 2004, as denied her motion for leave to enter a judgment against the defendant upon its default in appearing or answering and granted the defendant’s cross motion to compel her to accept its answer.
Ordered that the order is affirmed, with costs.
The determination of the Supreme Court was proper, given the brevity of the delay, the absence of willfulness, the defendant’s submissions suggesting a meritorious defense, and the public policy in favor of resolving cases on the merits (see Eckna v Kesselman, 11 AD3d 507 [2004]; Goodman v New York City Health & Hosps. Corp., 2 AD3d 581, 582 [2003]; Albano v Nus Holding Corp., 233 AD2d 280, 281 [1996]). H. Miller, J.E, S. Miller, Goldstein, Mastro and Lifson, JJ., concur.